United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2339
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Wendell Raymone Jones

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: May 31, 2016
                              Filed: August 30, 2016
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      In August 2008, Wendell Raymone Jones fled from police who were
conducting a controlled buy of crack cocaine. During the ensuing chase, Jones drove
over 100 miles per hour, sideswiped an unmarked police car, threw crack cocaine out
his window, crashed into a moving car, and finally careened into a parked car. The
parked car jolted forward and severely injured two bystanders; one required a leg
amputation. Jones pleaded guilty to possession with intent to distribute 50 or more
grams of crack cocaine, an offense triggering a mandatory minimum sentence of 120
months in prison. See 21 U.S.C. § 841(b)(1)(A) (2009). In 2009, the district court1
enhanced Jones’s advisory guidelines range for his “reckless endangerment during
flight,” U.S.S.G. § 3C1.2, and imposed a 132-month sentence. The court emphasized
the “extreme danger” Jones created and the “terrible tragedy” he caused.

       In 2011, Jones moved for a sentence reduction under 18 U.S.C. § 3582(c)(2)
based upon Amendments 748 and 750 to the advisory guidelines. He requested a 12-
month reduction, recognizing that he was not eligible for a reduction below the 120-
month mandatory minimum in effect when he was sentenced. See United States v.
Moore, 734 F.3d 836, 838 (8th Cir. 2013); U.S.S.G. § 1B1.10, comment. (n.1). The
district court denied the motion, ruling that Jones was eligible for a sentence
reduction but declining to grant relief. The original sentence was appropriate, the
court concluded, given “the high-speed chase, the endangerment of police officers,
and the severe injuries to bystanders.” Jones did not appeal that ruling.

      In May 2015, Jones brought this motion, again seeking a 12-month sentence
reduction under § 3582(c)(2), based upon Amendment 782 to the advisory guidelines.
The district court again concluded Jones was eligible for § 3582(c)(2) relief but
denied the motion for the same reasons:

      [I]n deciding whether to exercise discretion to reduce Jones’ sentence,
      the Court considers factors such as the nature and circumstances of
      Jones’ offense. As was true in 2012, the circumstances of Jones’ offense
      weigh against exercising discretion to reduce his sentence, particularly
      the high-speed chase, the endangerment of police officers, and the



      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                        -2-
      severe injuries to bystanders. In this Court’s judgment, a sentence of
      132 months is just and fair under the totality of the circumstances.

       Jones appeals this second denial of a 12-month sentence reduction, arguing the
district court abused its discretion because it “focused too heavily on the
circumstances of his offense,” which were “already taken into account” by the
reckless-flight enhancement, and “failed to give adequate attention to” mitigating
factors -- his post-conviction “progress toward rehabilitation” and the extent to which
the Sentencing Commission has reduced the guidelines range for his offense. The
parties agree Jones was eligible for a sentence reduction; we assume, without
deciding, they are correct. The government does not challenge our authority to
review the reasonableness of the district court’s § 3582(c)(2) ruling under 18 U.S.C.
§ 3742(a) and Dillon v. United States, 560 U.S. 817 (2010). Compare United States
v. Bowers, 615 F.3d 715, 720-28 (6th Cir. 2010), with United States v. Dunn, 728
F.3d 1151, 1155-58 (9th Cir. 2013), and id. at 1160-63 (O’Scannlain, J, concurring).

       Section 3582(c)(2) provides that a district court “may reduce” an eligible
defendant’s prison term. The grant of § 3582(c)(2) relief is discretionary. See Dillon,
560 U.S. at 827. In deciding whether to exercise this discretion, “a district court (i)
shall consider the § 3553(a) sentencing factors, (ii) shall consider the danger to any
person or the community that may be posed by a sentence reduction, and (iii) may
consider post-sentencing conduct of the defendant that occurred after imposition of
the term of imprisonment.” United States v. Boyd, 819 F.3d 1054, 1056 (8th Cir.
2016), quoting U.S.S.G. § 1B1.10, comment. (n.1(B)). The court has “wide latitude”
in weighing those factors. United States v. Powers, No. 15-1671, 2016 WL 3671507,
at *2 (8th Cir. July 11, 2016).

      Here, the district court concluded that a sentence reduction was not warranted
given Jones’s reckless behavior, the grave harm he caused, and his proven risk to the
public. In deciding whether to grant Jones a § 3582(c)(2) sentence reduction, the


                                         -3-
court did not abuse its discretion by reexamining the dangerous and harmful
circumstances that resulted in a reckless-flight enhancement of his initial guidelines
range. See Powers, 2016 WL 3671507, at *2. The court was aware of the mitigating
factors urged by Jones but chose to give more weight to aggravating factors. There
was no abuse of the district court’s substantial discretion. See United States v.
Hernandez-Marfil, No. 15-1595, 2016 WL 3176471, at *1 (8th Cir. June 7, 2016)
(standard of review).

      The order of the district court dated June 8, 2015, is affirmed.
                      ______________________________




                                         -4-